PER CURIAM.
In our judgment the claimants should have received 12% per cent, upon the sum of $130,000, the amount at which the manufactured goods could have been sold by the claimants, except for the exaction hy the state of its 10 per cent, profit. This exaction was unwarranted, because of the state’s infringement of its contract by persisting in tagging the goods “Prison Made,” and thus preventing a sale at a fair price. Judgment modified, so as to give the claimants $16,250, and, as thus modified, affirmed, without costs to -either party.